 

Exhibit 10.41

 

AFFINITY GROUP HOLDING, INC.

BOARD OF DIRECTORS

AUDIT COMMITTEE CHARTER

Adopted August 3, 2004

Revised June 15, 2010

 

I.             INTRODUCTION AND PURPOSE

 

The primary function of the Audit Committee is to assist the Board of Directors
of Affinity Group Holding, Inc. (the “Company”) in fulfilling its fiduciary
responsibilities by overseeing the Company’s financial reporting and public
disclosure activities.  The Board of Directors may serve as the Audit Committee
of the Company and may designate one or more of its members to act as its
representative.  The Audit Committee’s primary purposes are to:

 

·      Assist Board oversight of (1) the integrity of the Company’s financial
statements, (2) the Company’s compliance with legal and regulatory requirements,
(3) the independent auditor’s qualifications and independence, and (4) the
performance of the Company’s independent auditor.

 

·      Serve as an independent and objective party to monitor the Company’s
financial reporting process and internal control system.

 

·      Provide an open avenue of communication among the independent auditor,
financial and senior management, the internal auditors and the Board of
Directors.

 

The Audit Committee, in its capacity as a committee of the Board of Directors,
shall be directly responsible for the appointment, compensation, and oversight
of the work of any independent auditor employed by the Company (including
resolution of disagreements between management and the auditor regarding
financial reporting) for the purpose of preparing or issuing an audit report or
related work or performing other audit, review or attest services for the
Company, and each such independent auditor shall report directly to the Audit
Committee.

 

The Audit Committee will primarily fulfill these responsibilities by carrying
out the activities specified in Section IV of this Charter.

 

Although the Audit Committee has the responsibilities and powers set forth in
this Charter, the role of the Audit Committee is oversight.  The members of the
Audit Committee are not employees of the Company and may or may not be auditors
or accountants by profession and it is not the duty or responsibility of the
Audit Committee to plan or conduct audits or to determine that the Company’s
financial statements are in accordance with generally accepted accounting
principles.  These are the responsibilities of Company management and the
independent auditor.

 

1

--------------------------------------------------------------------------------


 

II.            COMPOSITION

 

The Audit Committee shall be comprised of one or more Directors as determined
from time to time by the Board and shall be elected by the Board.  Audit
Committee members shall serve until their successors shall be duly elected and
qualified.  Unless a Chair is elected by the full Board, the members of the
Audit Committee may designate a chair by majority vote of the full Audit
Committee membership.  If an Audit Committee member desires to serve on the
Audit Committees of more than three companies with publicly traded debt or
equity securities, then in each such case, the Board must determine that such
simultaneous service would not impair the ability of such member to effectively
serve on the Company’s Audit Committee.

 

The Audit Committee may, in its discretion, form and delegate authority to a
subcommittee of the Audit Committee or to the Chair.  If the Board of Directors
is serving as the Audit Committee, the Board of Directors may, in its
descretion, delegate any of its authority as the Audit Committee to one or more
Directors.

 

Each member of the Audit Committee shall be financially literate, as such
qualification is interpreted by the Company’s Board of Directors in its business
judgment, or must become financially literate within a reasonable period of time
after his or her appointment to the Audit Committee.  The Board of Directors
shall determine whether one or more members of the Audit Committee is an “Audit
Committee Financial Expert” as such term is defined by the Securities and
Exchange Commission (“SEC”).

 

III.          MEETINGS AND COMMITTEE OPERATIONS

 

The Audit Committee shall meet in person or telephonically at least four times
annually, with additional meetings as often as necessary, at times and places
determined by the Chair, with further actions to be taken by unanimous written
consent, when deemed necessary or desirable by the Audit Committee or its
Chair.  To the extent practicable, each of the Audit Committee members shall
attend two regularly scheduled meetings (the pre-audit and post-audit meetings) 
in person.  The Audit Committee shall periodically make time available during
its regularly scheduled meetings to meet with management and the independent
auditors in separate sessions to discuss any matters that the Audit Committee or
any of these groups believe should be discussed privately.

 

A majority of the Audit Committee members currently holding office constitutes a
quorum for the transaction of business.  The Audit Committee shall take action
by the affirmative vote of a majority of the Audit Committee members present at
a duly held meeting or by unanimous written action.

 

IV.          COMMITTEE DUTIES AND RESPONSIBILITIES

 

The Audit Committee shall undertake the following responsibilities and duties:

 

2

--------------------------------------------------------------------------------


 

A.                                    Documents/Financial Statements/Reports

 

·                  Review and reassess the adequacy of this Charter from time to
time.

 

·                  Review and discuss with management and the independent
auditor the Company’s quarterly financial statements, including the Company’s
disclosures under “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and the independent auditor’s review of the quarterly
financial statements together with the accompanying quarterly report on
Form 10-Q prior to submission to shareholders, any governmental body, any stock
exchange or the public.

 

·                  Review and discuss with management and the independent
auditor the Company’s annual financial statements, including the Company’s
disclosures under “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and the annual audit together with the accompanying
annual report on Form 10-K prior to submission to shareholders, any governmental
body, any stock exchange or the public.

 

·                  Review the significant recommendations made to management by
the independent auditor and management’s responses.

 

·                  Recommend to the Board of Directors, if appropriate, that the
Company’s annual audited financial statements be included in the Company’s
annual report on Form 10-K for filing with the SEC.

 

·                  Discuss with the independent auditor the matters required to
be discussed by Statement on Auditing Standards No. 61, as amended (AICPA,
Professional Standards, Vol. 1. AU section 380), as adopted by the Public
Company Accounting Oversight Board in Rule 3200T, relating to the conduct of the
audit.

 

B.                                    Independent Auditors

 

·                  Be responsible for (i) the appointment of an independent
auditor for the Company, (ii) review and approval of the compensation of such
independent auditor and (iii) oversight of the work of such independent auditor
(including resolution of disagreements between management and the independent
auditor regarding financial reporting).

 

·                  Have the sole authority to review in advance, and grant any
appropriate pre-approvals of, (i) all auditing services to be provided by the
independent auditor and (ii) all significant non-audit services to be provided
by the independent auditor as permitted by Section 10A of the Securities and
Exchange Act of 1934, and in connection therewith to approve all fees and terms
of engagement.  The Audit Committee shall also review and approve disclosures
required to be included in periodic reports filed under Section 13(a) of the
Securities and Exchange Act of 1934 with respect to non-audit services.

 

·                  At least annually, obtain and review a report by the
independent auditor describing: the firm’s internal quality-control procedures;
any material issues raised by the most recent internal quality-control review,
or peer review, of the firm, or by any inquiry or

 

3

--------------------------------------------------------------------------------


 

investigation by governmental or professional authorities, within the preceding
five years, respecting one or more independent audits carried out by the firm,
and any steps taken to deal with any such issues.

 

·                  On an annual basis, the Audit Committee shall receive from
the independent auditor a written statement delineating all significant
relationships (and related fees) the Company’s independent auditor has with the
Company to consider in the evaluation of the independent auditor’s
independence.  The Audit Committee is responsible for actively engaging in a
dialogue with the independent auditor with respect to any disclosed
relationships or services that may impact the objectivity and independence of
the independent auditor and for taking appropriate action in response to the
independent auditor’s report to satisfy itself of the independent auditor’s
independence.

 

·                  Confirm that neither the lead audit partner nor the audit
partner responsible for reviewing the audit for the Company’s independent
auditor performs audit services for the Company for more than  five consecutive
years.

 

·                  Review all reports required to be submitted by the
independent auditor to the Audit Committee under Section 10A of the Securities
and Exchange Act of 1934.

 

·                  Review any communications between the independent auditor’s
audit team and the independent auditor’s national office respecting auditing or
accounting issues presented by the engagement.

 

·                  Periodically consult with the Company’s independent auditor
(outside of the presence of management) about the independent auditor’s
judgments about the appropriateness, quality, and acceptability of the Company’s
accounting principles as applied to its financial reporting, and the Company’s
internal controls and the completeness and accuracy of the Company’s financial
statements.

 

C.                                    Financial Reporting Processes

 

·                  In consultation with the Company’s independent auditor,
monitor the integrity of the Company’s financial reporting processes, both
internal and external.

 

·                  Review and discuss the scope of the annual audit plan for the
independent auditors.

 

·                  Review major issues regarding, and approve if appropriate,
significant changes to the Company’s accounting principles and practices,
financial reporting process and presentations, and system of internal controls,
as suggested by the Company’s independent auditor or management.

 

·                  Review with the Company’s independent auditor and management
the extent to which significant changes or improvements in financial or
accounting practices, as approved by the Audit Committee, have been implemented.

 

·                  Review with management, the independent auditor and the
Company’s legal counsel, as appropriate, any legal, regulatory or compliance
matters, including off balance

 

4

--------------------------------------------------------------------------------


 

sheet structures, that could have a significant impact on the Company’s
financial statements, including significant changes in accounting initiatives,
standards or rules as promulgated by the Financial Statements Accounting
Standards Board, the SEC or other regulatory authorities with relevant
jurisdiction.

 

D.                                    Process Analysis and Review

 

·                  Review the systems of reporting to the Audit Committee by
management and the independent auditor regarding any significant financial
reporting issues and judgments made in connection with the preparation of the
financial statements, including the effect of alternative GAAP methods, and the
view of each as to the appropriateness of such judgments.

 

·                  Following completion of the annual audit, review with the
independent auditor any audit problems or difficulties or significant
disagreement with management encountered during the course of the audit,
including any restrictions on the scope of work or access to requested
information, and management’s response.

 

·                  Review with the independent auditor any accounting
adjustments that were noted or proposed by the auditor but were “passed” (as
immaterial or otherwise).

 

·                  Discuss with management, the type and presentation of
information to be included in earnings press releases (paying particular
attention to any use of “pro forma,” or “adjusted” non-GAAP, information), as
well as review any financial information and earnings guidance provided to
analysts and rating agencies prior to public release.

 

E.                                    Other

 

·                  Ensure appropriate procedures are established and maintained
for (i) the receipt, retention, and treatment of complaints received by the
Company regarding accounting, internal accounting controls, or auditing matters;
and (ii) the confidential, anonymous submission by employees of the Company of
concerns regarding questionable accounting or auditing matters to the Audit
Committee.

 

·                  Review and discuss with management (i) the Company’s major
financial risk exposures and the steps management has taken to monitor and
control such exposures (including management’s guidelines and policies with
respect to financial risk assessment and financial risk management); and
(ii) the program that management has established to monitor compliance with its
code of business conduct and ethics for directors, officers and employees.

 

·                  Report regularly to the Board of Directors on the activities
of the Audit Committee and make such recommendations with respect to the above
matters as the Audit Committee may deem necessary or appropriate.  This report
shall include a review of any issues that arise with respect to the quality or
integrity of the Company’s financial statements, the Company’s compliance with
legal or regulatory requirements or the performance and independence of the
Company’s independent auditor.

 

5

--------------------------------------------------------------------------------


 

V.            HIRING GUIDELINES FOR INDEPENDENT AUDITOR EMPLOYEES

 

The Audit Committee has adopted the following practices regarding the hiring by
the Company of any partner, director, manager, advising member of the department
of professional practice, reviewing actuary, reviewing tax professional and any
other persons having similar responsibility for providing audit assurance
(including all work that results in the expression of an opinion on financial
statements and audits of statutory accounts) to the Company’s independent
auditor on any aspect of its certification of the Company’s financial
statements:

 

·      No member, with the position listed above, of an audit team that is
auditing the Company or any of its businesses can be hired by the Company for a
period of two years following association with that audit.

 

·      No former employee of the independent auditor may sign a Company SEC
filing for 5 years following employment with the independent auditor.

 

·      No former employee of the independent auditor may be named an officer of
the Company or any of its subsidiaries for 3 years following employment by the
independent auditor.

 

·      The Audit Committee must approve in advance all hires by the Company from
an independent auditor.

 

VI.                               PROCESS FOR HANDLING QUESTIONS, CONCERNS AND
COMPLAINTS ABOUT ACCOUNTING OR AUDITING MATTERS

 

The Audit Committee has established the following procedures for:  (i) the
receipt, retention, and treatment of questions, concerns or complaints received
by the Company regarding accounting, internal accounting controls, or auditing
matters; and (ii) the confidential, anonymous submission by Company employees of
questions, concerns or complaints regarding questionable accounting or auditing
matters:

 

·                  Questions, concerns or complaints regarding accounting,
internal accounting controls, or auditing matters should be directed to the
Company’s Chief Financial Officer at the mail or email address published on the
Company’s website.

 

·                  Copies of all such questions, concerns or complaints will be
sent to members of the Audit Committee.

 

·                  All questions, concerns and complaints will be tracked by the
Audit Committee, but handled by the Company’s finance staff and legal counsel in
the normal manner, except as the Audit Committee may request.

 

6

--------------------------------------------------------------------------------


 

·                  The status of all questions, concerns or complaints will be
reported on a quarterly basis to the Audit Committee, and, if the Audit
Committee so directs, to the full Board of Directors of the Company.

 

·                  The Audit Committee may request special treatment, including
the retention of outside legal counsel or other advisors, for any question,
concern or complaint.

 

VII. COMMITTEE REPORTS

 

1.     Present an annual performance evaluation of the Audit Committee, which
shall assess the performance of the Audit Committee in fulfilling the
requirements of this charter, recommend any amendments to this charter, and set
forth the goals and objectives of the Audit Committee for the ensuing twelve
months.

 

2.    Transmit to the Board notices of Audit Committee meetings, agendas, and
meeting minutes.

 

VIII.       RESOURCES AND AUTHORITY OF THE COMMITTEE

 

The Audit Committee shall have such resources and authority as it deems
necessary to discharge its duties and responsibilities, including the sole
authority to retain, discharge, and approve fees and other terms for retention
of the independent auditors, independent legal counsel, and other independent
experts or advisors.  The Company shall provide appropriate funding, as
determined by the Audit Committee, in its capacity as a committee of the Board
of Directors of the Company, for the payment of compensation of the independent
auditors, independent legal counsel, and other independent experts or advisors
so retained by the Audit Committee and ordinary administrative expenses that are
necessary and appropriate to carry out its duties. The Audit Committee may
direct any officer or employee of the Company or request any employee of the
Company’s independent auditor or outside legal counsel to attend an Audit
Committee meeting or meet with any Audit Committee members.

 

7

--------------------------------------------------------------------------------

 